Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 DETAILED ACTION
Summary
This is the initial Office action on the 17/066630 application filed on  5/20/21.
Claims 32-47 are pending and have been fully considered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information with the strike through referred to therein has not been considered.

Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification containing the cross- reference to related applications should be updated to include the parent applications and their issued patent numbers.
Appropriate correction is required.

Claim Objections
Claim 33 is objected to because of the following informalities: the 2nd line is grammatically incorrect. It appears there is either a type or a missing word.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 lacks any preamble and therefore is unclear whether it is intended to be an independent claim directed to an entirely separate invention or if it was intended to be further dependent from independent claim 32. For the sake of examination it is considered to be intended as a dependent claim. Additionally, it is unclear if the ports recited in lines 1-2 are ports on the claimed cell culturing device as sample injection port, vent port and drainage port lack antecedent basis. Therefore it is unclear where the ports are located. As such the claim is rendered indefinite. 
Dependent claims 43-47 incorporate all of the limitations of the base claim 42 and therefore suffer from the same issue. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 32-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BROWNE (US 2007/0212747) in view of WENG (US 7820430).
With respect to claim 32, BROWNE discloses a cassette containing growth medium comprising a housing (0006) that contains a sealable lid having an optically clear window (0006); in which the lid with window seals with the device (forms sterile seal) (0032, 0042-43, 0057); a side port for filling the cassette (sample injection port) (0032, 0043); the cassette (base) retains a semi solid nutrient media on a porous pad (porous media pad) (0029, 0032, 0043, 0069); in which the media pad is viewable through the optical window (Figure 2), but does not explicitly disclose a fluid distribution channel that is fluidically connected to the sample injection port and disposed over the media pad or a media injection port fluidically connected to the media pad. However, WENG discloses a micro device for cell culture comprising a top plate (lid), a culture plate with wells filled with biological matrix (base comprises porous media pad), an injection port (media injection port) formed at the corner of each well (fluidically connected to the media pad), an inlet port (sample injection port) fluidically connected to an orifice (fluid distribution channel) the orifices disposed over the wells (media pad) such that a cell culture introduced to the orifices is evenly guided to the culture plate (distributed evenly to media pad) (Column 4, lines 55-Column 6, lines 65, Figure 1). It would have been obvious to one of ordinary skill in the art to modify the device of BROWNE to include the fluid distribution channel fluidically connected to the sample injection port and disposed over the media pad and media injection port fluidically connected to the media pad as taught by WENG because the orifices (fluid distribution channel) decreases the probability of concentration variation and shear force occurring around the inlet port while fluid flows into a culture well and achieves the best flow field effect (Column 3, lines 38-52). 
With respect to claim 33, BROWNE discloses a membrane to cover the media which is viewable through the window (0032, 0051). 
With respect to claim 34, BROWNE discloses a pressure difference (pressurizable) can be created between the lid and membrane (0035). 
With respect to claims 35-37, BROWNE and WENG do not explicitly disclose an oxygen scavenger or actuator for the scavenger that is activated by over rotation of the lid or a pull tab or oxygen indicator. However, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. Further, it has been held that process limitations do not have patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim." It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.
With respect to claim 38, BROWNE discloses the lid is detachable (0006). 
With respect to claim 39, BROWNE and WENG do not explicitly disclose the fluid distribution channel is a single channel. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a single channel instead of a plurality, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
With respect to claim 40, WENG discloses a top plate over the orifice plate (cover over fluid distribution channel) (Figure 1). 
With respect to claim 41, WENG discloses a buffer zone channel (single channel) formed when the orifice plate and top plate (cover) are assembled (cover shapes fluid stream through a single channel) (Column 5, lines 65-Column 6, line 2).

Claim 42-47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BROWNE (US 2007/0212747) in view of WENG (US 7820430) as applied above and further in view of KELLY (US 2009/0311776).
With respect to claim 42-43, WENG discloses the device additionally comprises pipes (tube set) that connect (connector) to the inlet ports (sample injection port) and outlet (drainage port) (Column 7, lines 7-19) but does not explicitly disclose the connector has a needle or septum. However, KELLY discloses a culture device comprising one or more ports that can be used for liquid or gas entrance or exit (sample injection, media injection, vent or drainage ports) (0037-38) in which one or more of the ports are connected to a tube with a fitting (connector) that contains a septum and needle (Claims 16-17). At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the pipes of WENG to include the tube having a connector that has a septum and needle to mate with the port as taught by KELLY because they allow for piercing the septum to connect the ports of the body to another container such as a sample container (Claims 16-17). 
With respect to claim 44, KELLY discloses there are multiple ports that can be connected to the tubes (second tube set) (0037-38, Claims 16-17). 
With respect to claim 45, KELLY does not explicitly the tubes share a common inlet or outlet, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the tubes to share a common inlet or outlet, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
With respect to claim 46, KELLY discloses the fitting (connector) can comprise a cam lock (clip) that snaps into a holder in the port (snaps onto cassette) (0045). 
With respect to claim 47 KELLY discloses a plurality of ports connected to tubes for liquid or gas introduction or exit (venting) (at least two of) (0037-38).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9745546 and Claims 1-27 of U.S. Patent No. 10801004. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims in this instant application are either anticipated by, or would have been obvious over the reference claims. See In re Goodman, 11F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). Although claims 32-47 in this instant application are not identical to claims of the patents, the instant claims are directed to the same subject matter and fall entirely within the scope of the claims of the patents. Therefore, the claims of this instant application are anticipated by the claims of the patent, and not patentably distinct.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799